Citation Nr: 1244193	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  09-35 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for peptic ulcers, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.

3.  Entitlement to service connection for dysequilibrium, to include as secondary to service-connected hearing loss and tinnitus.

4.  Entitlement to an initial rating greater than 30 percent for service-connected PTSD.

5.  Entitlement to a rating greater than 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to December 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied service connection for loss of equilibrium, peptic ulcers, and hypertension in a January 2008 rating decision; increased the Veteran's rating for his service-connected bilateral hearing loss to 10 percent disabling, effective March 29, 2011, in a March 2012 rating decision; and granted service connection for PTSD and assigned a 30 percent initial disability rating, effective May 31, 2006, in a March 2012 rating decision.

In September 2009, the Veteran requested a videoconference hearing before a Veteran's Law Judge at his local RO.  However, in August 2012, the Veteran informed the RO that he wished to withdraw the hearing request.  This request was reduced to writing in an August 2012 report of contract and associated with the claims file. As such, the request for a videoconference hearing is withdrawn.  See 38 C.F.R. § 20.704(e) (2012).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for hypertension, to include as secondary to service-connected PTSD; entitlement to service connection for dysequilibrium, to include as secondary to service-connected hearing loss and tinnitus; entitlement to an initial rating greater than 30 percent for service-connected PTSD; and entitlement to a rating greater than 10 percent for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran does not have a current disability of peptic ulcers.


CONCLUSION OF LAW

The criteria for entitlement to service connection for peptic ulcers have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and provide the claimant with notice of what additional information and evidence, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim for service connection for a peptic ulcer, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated February 2007 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  In light of the denial of the Veteran's claim for service connection, no disability rating or effective date can be assigned, so there can be no possibility of prejudice to the Veteran under the holding in Dingess.

VA also has a duty to assist a claimant in obtaining evidence to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes assisting the Veteran in the procurement of service treatment records, other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Here, the RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records.  As discussed further in the remand order below, it does not appear that the Veteran's complete treatment records from his private physician, Dr. P, are of record, but his February 2007 authorization form indicates that these records pertain to his hearing problems only.  Therefore, as these records are not relevant to the Veteran's peptic ulcer claim, there is no need to obtain these records before proceeding with adjudication.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (holding that "relevant records," for the purposes of 38 U.S.C.A. § 5103A, must relate to the injury for which the Veteran is seeking benefits).  The Veteran has not identified any additional relevant records that VA failed to obtain.  

Lastly, the Veteran has been provided with an adequate examination.  A VA gastrointestinal examination for peptic ulcer disease was conducted in May 2011.  The examiner reviewed the Veteran's relevant medical history and conducted an appropriate examination.  The examiner noted that there were "[n]o medical records present today with the patient for review," but the record shows that the Veteran's claims file was sent for review by the examiner in conjunction with the examination.  As such, the examiner's statement does not indicate that the examiner failed to review the claims folder; rather, in accordance with the specific language used by the examiner, this statement indicates that the Veteran did not bring additional records with him to the examination.  

Further, the report shows that the examiner thoroughly reviewed the Veteran's medical history, and a comparison of the medical history provided by the Veteran to the evidence in the claims folder shows that the examination report is both thorough and accurate.  As such, the Board finds that the absence of record review has not detracted from the adequacy of the opinion of the physician as the Veteran's complete medical history was reviewed.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, as the exam was accurate, sufficiently descriptive, and based on a review of the Veteran's complete medical history, including full consideration of his lay assertions, VA has fulfilled any duty to provide a thorough and contemporaneous medical examination of the Veteran's claimed peptic ulcers.  See Roberson v. Shinseki, 22 Vet. App. 358, 366 (2009); Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).   

Therefore, the duty to assist has been satisfied as there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. Nicholson, 21 Vet. App. 312, 317 (2007); Forcier v. Nicholson, 19 Vet. App. 414, 421-22 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that there is no basis for a remand when no benefit would flow to the Veteran).  As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection Claim

The Veteran contends that he had a peptic ulcer in 1965 that is related to his military service.  See May 2006 claim.  Specifically, he contends that his service-connected PTSD may have contributed to his history of peptic ulcers.  See January 2008 notice of disagreement (NOD).

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for certain chronic diseases, listed in 38 C.F.R. §§ 3.307  and 3.309 (and includes peptic ulcers), when such disease is manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101 , 1112, 1113; 38 C.F.R. §§ 3.307 , 3.309. A disease diagnosed after service may be service connected when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992); see, e.g., Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In order to establish service connection, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see generally 38 C.F.R. § 3.303(a).  

Service connection may be granted on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disability.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence that shows:  (1) a current disability exists; and (2) the current disability is either (a) proximately due to or the result of service-connected disease or injury or (b) aggravated by an already service-connected disease or injury.  Smith v. Shinseki, 24 Vet. App. 40, 49 (2010).  

In either case, the first element needed to show entitlement to service connection is not met where a present disability is not shown; under VA law and regulations, a valid claim of service connection does not exist absent evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability); see also 38 C.F.R. 
§§ 3.303; 3.310.  To be present as a current disability, there must be evidence of the condition at some time during the appellate period.  Gilpin v. West, 155 F.3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).  

When evaluating a claim for disability benefits, VA must give due consideration to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay evidence can be competent and sufficient to establish a diagnosis if (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Once evidence is determined to be competent, the Board will also determine whether the evidence is credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Gardin v. Shinseki, 613 F.3d 1374, 1379-1380 (Fed. Cir. 2010); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Pond v. West, 12 Vet. App. 341, 345-47 (1999).

Then, the Board must weigh all of the competent and credible evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the Veteran.  Washington v. Nicholson, 19 Vet. App. 362, 366-67 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In doing so, equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Here, the medical and lay evidence of record indicates that the Veteran has a history of ulcers, but none of the medical or lay evidence, including the private treatment records, VA treatment records, VA examination report, and the Veteran's lay statements, indicate that the Veteran currently has ulcers or suffered from ulcers at any time during the period on appeal.  

In May 2011, the Veteran was provided with a VA examination, and the VA examiner noted the Veteran's reported history of ulcers both shortly after discharge in 1945 and in 1981.  Private treatment records dated November 1974 and April 1980 note epigastric complaints possibly related to an ulcer or hiatal hernia.  These records, in conjunction with the Veteran's reported history at his VA examination, indicate that he has a history of ulcers.  However, at the May 2011 examination, the Veteran denied any recurrence of ulcers or symptoms of ulcers since 1981.  Specifically, he denied any symptoms of abdominal pain, nausea, vomiting, or any other epigastric symptoms other than occasional "heartburn," occurring once a month or less.  Consequently, the only diagnosis provided by the examiner is of an unverified history of peptic ulcer disease.  No other gastrointestinal disorder was diagnosed.  Therefore, the evidence of record indicates that the Veteran does not currently suffer from peptic ulcers.

As explained above, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Gilpin, 155 F.3d at 1356; Brammer, 3 Vet. App. at 225.  Evidence of a current disability, not just a history of disability, is necessary for a claim of service connection to be sustained.  See Shedden, 381 F.3d at 1166-67; Gilpin, 155 F.3d at 1356.  Here, there is no evidence showing the existence of a current disability, only a history of peptic ulcers shortly after discharge from service and again in 1981.  Therefore, while the Board does not contest the Veteran's assertions of a history of peptic ulcers, the lay and medical evidence fails to demonstrate a current disability of peptic ulcers at any time during the pendency of this claim such that service connection for peptic ulcers must be denied.  See Shedden, 381 F.3d at 1166-67; Gilpin, 155 F. 3d at 1356; Brammer, 3 Vet. App. at 225.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation.  38 U.S.C.A. §  5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 53-56.


ORDER

Service connection for peptic ulcers is denied. 


REMAND

Unfortunately, a remand is required for the remaining issues in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he suffers from loss of equilibrium and hypertension as a result of his military service.  See May 2006 claim.  Specifically, he claims that his loss of equilibrium is due to his service-connected hearing loss and/or tinnitus and that his service-connected PTSD has contributed to his hypertension.  See January 2008 NOD.

In February 2007, the Veteran submitted a treatment record from Dr. P. dated August 2006.  This record shows that the Veteran had several right ear abnormalities at that time, including a thickened tympanic membrane, a perforation in the anterior inferior portion of the drum, exposed tympanosclerosis lining the eardrum perforation, and cracking around the eardrum perforation.  At the time this record was submitted, the Veteran asked VA to obtain his remaining treatment records from Dr. P., dated from January 2005 to the present, and submitted the proper authorization, but no request for these records was ever sent.  Therefore, on remand, the AMC should take all appropriate steps to obtain these records.  See 
38 U.S.C.A. §  5103A(b); 38 C.F.R. § 3.159(c)(1).

In October 2007, the Veteran was provided with a VA examination and was diagnosed with dysequilibrium.  The examiner was unable to examine the left side tympanic membrane and external auditory canal due to wax and found that the right tympanic membrane and external auditory canal were normal.  No explanation is provided regarding the discrepancy between this finding and the right ear abnormalities noted in the August 2006 treatment record from Dr. P.  On remand, the Veteran should be provided with an additional VA examination so his tympanic membranes and external auditory canals can be re-examined and any findings reconciled with his relevant private treatment records.  See Barr, 21 Vet. App. at 312 (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see Stefl, 21 Vet. App. at 123; Green, 1 Vet. App. at 124.  The examiner should also provide an opinion as to whether the Veteran's disequilibrium is either directly due to acoustic trauma in service or secondary to his service-connected hearing loss and/or tinnitus.  See id.

Furthermore, the Veteran has not been provided with a VA examination of his hypertension.  As he is currently diagnosed with hypertension, has a documented history of treatment for high blood pressure dating back to 1974, and had a blood pressure reading of 144 millimeters of mercury (mm Hg) systolic pressure over 76 mm Hg diastolic pressure at discharge from service in December 1945, he should be provided with an examination on remand in order to obtain an etiological opinion, following a review of the entire claims folder, as to his claim for service connection for hypertension, to include as secondary to service-connected PTSD.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

An effort should also be made to obtain any outstanding VA treatment records for the Veteran showing treatment for his equilibrium problem or hypertension from the Edward Hines, Jr. VA Hospital in Hines, Illinois, and the William S. Middleton Memorial Veterans Hospital in Madison, Wisconsin.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(3).

Finally, in Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that when an appellant files a timely NOD and there is no issuance of a statement of the case (SOC), the Board should remand, rather than refer, the issue to the RO for the issuance of an SOC.  In March 2012 rating decisions, the RO granted service connection for PTSD, with an evaluation of 30 percent, May 31, 2006, and increased the Veteran's rating for bilateral hearing loss to 10 percent, effective March 29, 2011.  The Veteran submitted a NOD in April 2012, contending that he should be assigned higher disability ratings for PTSD and hearing loss.  Therefore, the Veteran should be provided with an SOC on the issues of entitlement to an initial rating greater than 30 percent for service-connected PTSD and a rating greater than 10 percent for bilateral hearing loss.  Id.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain all of the Veteran's outstanding VA health treatment records, related to his loss of equilibrium and hypertension, from the Edward Hines, Jr. VA Hospital in Hines, Illinois, and the William S. Middleton Memorial Veterans Hospital in Madison, Wisconsin.  All information which is not duplicative of evidence already received should be associated with the claims file or the Veteran's electronic claims folder.  

2.  Obtain the Veteran's treatment records from Dr. P., dated from January 2005 to the present and associate them with the claims file or electronic claims folder.  If necessary, contact the Veteran to obtain any additional necessary identifying information or authorization.

Additionally, in light of the forthcoming changes to 38 U.S.C.A. § 5103A(2)(B), the RO should make two attempts for the relevant private treatment records or make a formal findings that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the claims file.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to obtain an opinion on the etiology of his dysequilibrium.  The Veteran's claims file and a copy of this remand should be made available to and reviewed by the examiner in conjunction with the examination.  All indicated studies should be conducted, and all findings reported in detail.  Any wax found to be present that may interfere with the examination should, if possible, be removed.

The examiner is requested to provide an opinion as to the diagnosis, date of onset, and etiology of the Veteran's dysequilibrium in consideration of (1) his private treatment records, including the August 2006 record showing ear abnormalities, including a thickened tympanic membrane, a perforation in the anterior inferior portion of the drum, exposed tympanosclerosis lining the eardrum perforation, and cracking around the eardrum perforation in the right ear, and (2) acoustic trauma in service.

Specifically, the examiner should make the following determinations:

(a) Is at least as likely as not (50 percent or greater probability) that the Veteran's disequilibrium is due to acoustic trauma in service or any other in-service injury or disease?

(b) Is it at least as likely as not (50 percent or greater probability) that disequilibrium is proximately due to, the result of, or aggravated by his service-connected hearing loss and/or tinnitus? 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

4.  Thereafter, schedule the Veteran for an appropriate VA examination to obtain an opinion as to the etiology of the Veteran's hypertension.  The Veteran's claims file and a copy of this remand should be made available to and reviewed by the examiner in conjunction with the examination.  All indicated studies should be conducted, and all findings reported in detail. 

The examiner is requested to provide an opinion as to the date of onset and etiology of the Veteran's hypertension in consideration of his documented history of treatment for high blood pressure dating back to 1974 and blood pressure reading of 144/88 at separation from active service in December 1945.  The Veteran's blood pressure reading at induction in May 1943 was 130/80.  

Specifically, the examiner should make the following determinations:

(a) Did the Veteran's hypertension undebatably pre-exist service? If so, was hypertension undebatably not aggravated by service?

(b) If hypertension did not pre-exist service, is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension either had its onset in service, within one year of service discharge, or is otherwise due to military service?

(c) Is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is proximately due to, the result of, or aggravated by his service-connected PTSD?

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

5.  Review the medical examination reports obtained to ensure that the remand directives have been accomplished, and return the case to the examiner(s) if all questions posed are not answered.  

6.  Finally, adjudicate and/or readjudicate the Veteran's claims on appeal.  If the full benefit sought on appeal is not granted, provide the Veteran and his representative with an SOC and/or SSOC and allow an appropriate time for a response.  The Veteran must be informed that a timely substantive appeal should be filed in order to perfect his appeal on the issues of entitlement to an initial rating greater than 30 percent for service-connected PTSD and a rating greater than 10 percent for bilateral hearing loss.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


